Exhibit 10.2.b

EXECUTION COPY

 



 

Purchase and Sale Agreement


Dated as of July 1, 2005


between


Kansas City Power & Light Company,
as Originator,


and


Kansas City Power & Light Receivables Company,
as Buyer





--------------------------------------------------------------------------------



Table of Contents

SECTION

 

HEADING

PAGE

 

 

 

 

SECTION 1.

 

DEFINITIONS AND RELATED MATTERS

1

 

 

 

 

 

 

Section 1.1.

 

Defined Terms

1

 

Section 1.2.

 

Other Interpretive Matters

2

 

 

 

 

 

SECTION 2.

 

AGREEMENT TO CONTRIBUTE, PURCHASE AND SELL

2

 

 

 

 

 

Section 2.1.

 

Purchase and Sale

2

 

Section 2.2.

 

Timing of Contribution, Purchases

2

 

Section 2.3.

 

Purchase Pricing

2

 

Section 2.4.

 

No Recourse or Assumption of Obligations

3

 

 

 

 

 

SECTION 3.

 

ADMINISTRATION AND COLLECTION

4

 

 

 

 

 

Section 3.1.

 

Originator to Act as Collection Agent

4

 

Section 3.2.

 

Deemed Collections

4

 

Section 3.3.

 

Application of Collections

4

 

Section 3.4.

 

Responsibilities of Originator

5

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

5

 

 

 

 

 

Section 4.1.

 

Mutual Representations and Warranties

5

 

Section 4.2.

 

Additional Representations by Originator

6

 

 

 

 

 

SECTION 5.

 

GENERAL COVENANTS

8

 

 

 

 

 

Section 5.1.

 

Covenants

8

 

Section 5.2.

 

Organizational Separateness

12

 

 

 

 

 

SECTION 6.

 

TERMINATION OF CONTRIBUTIONS AND PURCHASES

12

 

 

 

 

 

Section 6.1.

 

Voluntary Termination

12

 

Section 6.2.

 

Automatic Termination

12

 

 

 

 

 

SECTION 7.

 

INDEMNIFICATION

12

 

 

 

 

 

Section 7.1.

 

Originator's Indemnity

12

 

Section 7.2.

 

Indemnification Due to Failure to Consummate Purchase

14

 

Section 7.3.

 

Other Costs

14

 

 

 

 

 

SECTION 8.

 

MISCELLANEOUS

14

 

 

 

 

 

Section 8.1.

 

Amendments, Waivers, etc.

14

 

Section 8.2.

 

Assignment of Receivables Purchase Agreement

15

 

Section 8.3.

 

Binding Effect; Assignment

15

 

Section 8.4.

 

Survival

15



--------------------------------------------------------------------------------



 

Section 8.5.

 

Costs, Expenses and Taxes

15

 

Section 8.6.

 

Execution in Counterparts; Integration

16

 

Section 8.7.

 

GOVERNING LAW; SUBMISSION TO JURISDICTION

16

 

Section 8.8.

 

No Proceedings

16

 

Section 8.9.

 

Loans by Buyer to Originator

16

 

Section 8.10.

 

Notice

16

 

Section 8.11.

 

Entire Agreement

16

 

Section 8.12.

 

Confidentiality

16

 

SECTION 8.13.

 

WAIVER OF TRIAL BY JURY

16

 

 

 

 

 

SIGNATURE

 

 

18

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A         Purchase Price

 

 

-ii-



--------------------------------------------------------------------------------



       This Purchase and Sale Agreement dated as of July 1, 2005 (this
"Agreement") is between Kansas City Power & Light Company, a Missouri
corporation ("Originator"), and Kansas City Power & Light Receivables Company, a
Delaware corporation ("Buyer"). The parties agree as follows:

Section 1.     Definitions and Related Matters.

       Section 1.1.      Defined Terms

.  In this Agreement, unless otherwise specified or defined herein:
(a) capitalized terms are used as defined in Schedule I to the Receivables Sale
Agreement dated as of the date hereof (as amended or modified from time to time,
the "Second Tier Agreement") among Buyer, Originator, as the Initial Collection
Agent, The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as the Agent, and
Victory Receivables Corporation, as such agreement may be amended or modified
from time to time; and (b) terms defined in Article 9 of the UCC and not
otherwise defined herein are used as defined in such Article 9.



       In addition, the following terms will have the meanings specified below:

       "Available Funds"

is defined in Section 2.3(b) hereof.



        "Closing Date"

means the date on which this Agreement and the Second Tier Agreement become
effective in accordance with their terms.



       "Collection Agent Fee"

is defined in Section 3.6 of the Second Tier Agreement.



       "Contributed Receivables"

is defined in Section 2.2 hereof.



       "Credit Agreement"

means the Credit Agreement, dated as of December 15, 2004 among Originator, the
Lenders party thereto, Bank of America, N.A., The Bank of Tokyo-Mitsubishi,
Ltd., Wachovia Bank, National Association, BNP Paribas and JPMorgan Chase, N.A.



       "Excluded Losses"

is defined in Section 7.1 hereof.



       "Initial Funding Date"

means the date of the first purchase or contribution by Buyer from Originator
under this Agreement as approved by the Agent.



       "Settlement Date"

means, with respect to each calendar month, the second Business Day after the
Monthly Report Date for such calendar month; provided, however, that upon the
occurrence and during the continuation of a Termination Event, the Settlement
Date shall be a Business Day designated by the Agent.



       "Settlement Period"

means with respect to each Settlement Date, the calendar month preceding such
Settlement Date (or, in the case of the first Settlement Period, the period from
the Initial Funding Date to the end of the calendar month in which the Initial
Funding Date occurs); provided, however,





--------------------------------------------------------------------------------



that upon the occurrence and during the continuation of a Termination Event, the
duration of each Settlement Period shall be the number of days designated by the
Agent.

       "Total Capitalization"

shall have the meaning set forth in the Credit Agreement as of the date hereof.



       "Total Indebtedness"

shall have the meaning set forth in the Credit Agreement as of the date hereof.



       "Trigger Event"

means that (x) the outstanding principal amount of the Subordinated Note exceeds
the value of Buyer's interest in the Receivables (determined in accordance with
GAAP), and (y) such condition has continued for five Business Days.



       Section 1.2   . Other Interpretive Matters

.  In this Agreement, unless otherwise specified: (a) references to any Section
or Annex refer to such Section of, or Annex to, this Agreement, and references
in any Section or definition to any subsection or clause refer to such
subsection or clause of such Section or definition; (b) "herein", "hereof",
"hereto", "hereunder" and similar terms refer to this Agreement as a whole and
not to any particular provision of this Agreement; (c) "including" means
including without limitation, and other forms of the verb "to include" have
correlative meanings; (d) the word "or" is not exclusive; and (e) captions are
solely for convenience of reference and shall not affect the meaning of this
Agreement.



Section 2.     Agreement to Contribute, Purchase and Sell.

       Section 2.1.    Purchase and Sale

.  On the terms and subject to the conditions set forth in this Agreement,
Originator hereby sells to Buyer, and Buyer hereby purchases from Originator,
all of Originator's right, title and interest in, to and under the Receivables,
all Related Security and all proceeds thereof (including all Collections with
respect thereto), in each case whether now existing or hereafter arising or
acquired.



       Section 2.2.    Timing of Contribution, Purchases

.  All of the Receivables existing at the opening of Originator's business on
the Initial Funding Date are hereby sold to Buyer as of the Initial Funding
Date. After the Initial Funding Date, each Receivable shall be deemed to have
been sold or contributed to Buyer immediately (and without further action by any
Person) upon the creation of such Receivable. All such Receivables, other than
those Receivables contributed by Originator to Buyer (each a "Contributed
Receivable"), shall be sold to Buyer on such date and all Contributed
Receivables shall be contributed by Originator to Buyer on such date. The
proceeds with respect to each Receivable (including all Collections with respect
thereto) shall be sold or contributed at the same time as such Receivable,
whether such proceeds (or Collections) exist at such time or arise or are
acquired thereafter.



       Section 2.3.    Purchase Price

.  (a) The aggregate purchase price for the Receivables sold on the Initial
Funding Date shall be such amount as agreed upon prior to the Initial Funding
Date between Originator and Buyer to be the fair market value of such
Receivables on such date, which shall equal the excess of the (i) estimated
aggregate outstanding balance of such Receivables over (ii) the sum of (x) the
bad debt reserves maintained by the Originator and (y) a



-2-



--------------------------------------------------------------------------------



discount agreed upon by Buyer and Originator representing the uncertainty of
payment and cost of purchase of such Receivables. The purchase price for
Receivables subsequently sold during any Settlement Period shall be calculated
in accordance with the provisions set forth in Exhibit A hereto.

       (b)   On the Initial Funding Date, Buyer shall pay Originator the
purchase price for the Receivables sold on that date as follows. First, the
Buyer shall offset against the purchase price the full amount of all
intercompany payables owed by the Originator to the Buyer as of the Initial
Funding Date, the amount of which currently exceeds $3,000,000. Second, the
Buyer shall pay to the Originator cash in the amount of the net proceeds
received from the sale of Purchase Interests under the Second Tier Agreement.
Third, the remainder shall be paid by the Buyer borrowing an initial advance
under the promissory note (as amended or modified from time to time, the
"Subordinated Note") executed and delivered by Buyer to the order of Originator
as of the Initial Funding Date. On each Business Day after the Initial Funding
Date on which Originator sells any Receivables to Buyer pursuant to the terms of
Section 2.1, until the termination of the purchase and sale of Receivables under
Section 6 hereof, Buyer shall pay to Originator the purchase price of such
Receivables (i) by depositing into such account as Originator shall specify
immediately available funds from monies then held by or on behalf of Buyer
(solely to the extent that such monies do not constitute Collections that are
required to be identified or are deemed to be held by the Collection Agent
pursuant to the Second Tier Agreement for the benefit of, or required to be
distributed to, the Agent or the Buyer or required to be paid to the Collection
Agent as the Collection Agent Fee, or otherwise necessary to pay current
expenses of Buyer (in its reasonable discretion)) (such available monies, the
"Available Funds") and provided that Originator has paid all amounts then due by
Originator hereunder or (ii) by increasing the principal amount owed to
Originator under the Subordinated Note. The outstanding principal amount owed to
Originator under the Subordinated Note may be reduced from time to time as
provided in Section 3.2 hereof or by payments made by Buyer from Available
Funds, provided that Originator has paid all amounts then due by Originator
hereunder. Originator shall make all appropriate record keeping entries with
respect to amounts due to Originator under the Subordinated Note to reflect
payments by Buyer thereon and increases of the principal amount thereof, and
Originator's books and records shall constitute rebuttable presumptive evidence
of the principal amount of and accrued interest owed to Originator under the
Subordinated Note. Notwithstanding the foregoing, the Buyer shall not be allowed
to pay for Receivables through an increase in the Subordinated Note if, after
giving effect thereto, the outstanding principal amount thereof would be greater
than (i) the Eligible Receivables Balance minus (ii) the Investment minus
(iii) $2,500,000.

       Section 2.4.    No Recourse or Assumption of Obligations

.  Except as specifically provided in this Agreement, the contribution, purchase
and sale of Receivables under this Agreement shall be without recourse to
Originator. Originator and Buyer intend the transactions hereunder to constitute
true sales of Receivables by Originator to Buyer, providing Buyer with the full
risks and benefits of ownership of the Receivables (such that the Receivables
would not be property of Originator's estate in the event of Originator's
bankruptcy). If, however, despite the intention of the parties, the conveyances
provided for in this Agreement are determined not to be "true sales" of
Receivables from Originator to Buyer, then this Agreement shall also be deemed
to be a "security



-3-



--------------------------------------------------------------------------------



agreement"

within the meaning of Article 9 of the UCC and Originator hereby grants to Buyer
a "security interest" within the meaning of Article 9 of the UCC in all of
Originator's right, title and interest in and to such Receivables (including the
proceeds thereof), now existing and thereafter created, to secure a non-recourse
loan in an amount equal to the aggregate purchase prices therefor and each of
Originator's other payment obligations (including the obligation to remit to
Buyer all Collections of all Receivables) under this Agreement.



       Buyer shall not have any obligation or liability with respect to any
Receivable, nor shall Buyer have any obligation or liability to any Obligor or
other customer or client of Originator (including any obligation to perform any
of the obligations of Originator under any Receivable).

Section 3.     Administration and Collection.

       Section 3.1.    Originator to Act as Collection Agent

.  Notwithstanding the sale or contribution of Receivables pursuant to this
Agreement, Originator shall continue to be responsible for the servicing,
administration and collection of the Receivables, all on the terms set out in
(and subject to any rights to terminate Originator as Collection Agent pursuant
to) the Second Tier Agreement.



       Section 3.2.    Deemed Collections

.  If on any day the outstanding balance of a Receivable is reduced or cancelled
as a result of any defective or rejected goods or services, any cash discount or
adjustment (including as a result of the application of any special refund or
other discounts or any reconciliation), any setoff or credit (whether such claim
or credit arises out of the same, a related, or an unrelated transaction) or
other similar reason not arising from the financial inability of the Obligor to
pay undisputed indebtedness, (i) Originator shall be deemed to have received on
such day a Collection on such Receivable in the amount of such reduction or
cancellation and (ii) such Receivable shall thereupon be, or be deemed to be
reconveyed to Originator. If on any day any representation, warranty, covenant
or other agreement of Originator related to a Receivable is discovered to have
been untrue or not satisfied as of the date such Receivable was sold or
contributed, (i) Originator shall be deemed to have received on such day a
Collection in the amount of the outstanding balance of such Receivable and
(ii) such Receivable shall thereupon be, or be deemed to be reconveyed to
Originator. After Originator is deemed pursuant to this Section 3.2 to have
received any Collections, Originator shall transfer to Buyer, in immediately
available funds, the amount of such Deemed Collections on the date that is the
later to occur of (i) the Settlement Date following such receipt and (ii) the
second Business Day following such receipt; provided, however, that if no such
application is required under the Second Tier Agreement, Buyer and Originator
may agree to reduce the outstanding principal amount of the Subordinated Note in
lieu of all or part of such transfer. To the extent that Buyer subsequently
collects any payment with respect to any such "receivable", Buyer shall pay
Originator an amount equal to the amount so collected, such amount to be payable
on the date that is the later to occur of (i) the Settlement Date following
receipt of such amount and (ii) the Second Business Day following such receipt
of such amount.



       Section 3.3.    Application of Collections

.  Any payment by an Obligor in respect of any indebtedness owed by it to
Originator shall, except as otherwise specified by such Obligor (including by
reference to a particular invoice), or required by the related contracts or law,
be applied, first, as a Collection of any Receivable or Receivables then
outstanding of such Obligor in the order of the age of such Receivables,
starting with the oldest of such Receivables, and, second, to any other
indebtedness of such Obligor to Originator.



-4-



--------------------------------------------------------------------------------



       Section 3.4.    Responsibilities of Originator

.  Originator shall pay when due all Taxes payable in connection with the
Receivables or their creation or satisfaction. Originator shall perform all of
its obligations under agreements related to the Receivables to the same extent
as if interests in the Receivables had not been transferred hereunder. The
Agent's or the Buyer's exercise of any rights hereunder or under the Second Tier
Agreement shall not relieve Originator from such obligations. Neither the Agent
nor the Buyer shall have any obligation to perform any obligation of Originator
or any other obligation (other than the obligation to act in good faith and with
commercial reasonableness) or liability in connection with the Receivables.



Section 4.     Representations and Warranties.

       Section 4.1.    Mutual Representations and Warranties

.  Each of Originator and Buyer represents and warrants to the other as follows:



       (a)   Existence and Power. It is a corporation, duly organized, validly
existing and in good standing under the laws of its state of incorporation and
has all corporate power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted, except where failure to
obtain such license, authorization, consent or approval could not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under, or the enforceability of, any Transaction Document to which
it is a party, (ii) its business or financial condition, (iii) the interests of
Buyer under any Transaction Document or (iv) the enforceability or
collectibility of any Receivable.

       (b)   Authorization and No Contravention. Its execution, delivery and
performance of each Transaction Document to which it is a party (i) are within
its corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene or constitute a default under: (A) any
applicable law, rule or regulation, (B) its charter or by-laws or (C) any
agreement, order or other instrument to which it is a party or its property is
subject and (iv) will not result in any Adverse Claim on any Receivable or
Collection or give cause for the acceleration of any of its indebtedness.

       (c)   No Consent Required. Other than the filing of financing statements
and the items set forth in the next sentence, no approval, authorization or
other action by, or filings with, any Governmental Authority or other Person is
required (other than any already given or obtained) in connection with the
execution, delivery and performance by it of any Transaction Document to which
it is a party or any transaction contemplated thereby. The Transaction Documents
and the transactions contemplated thereby are subject to filing requirements or
reporting requirements, or both, under the Securities Exchange Act of 1934, as
amended, the Public Utility Holding Company Act of 1935, as amended,
Chapters 386 and 393 of the Missouri revised statutes, as amended, and
Chapter 66 of the Kansas statutes, as amended, and the rules and regulations
promulgated thereunder.

-5-



--------------------------------------------------------------------------------



       (d)   Binding Effect. Each Transaction Document to which it is a party
constitutes the legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its terms, except as limited by
bankruptcy, insolvency, or other similar laws of general application relating to
or affecting the enforcement of creditors' rights generally and subject to
general principles of equity.

       Section 4.2.    Additional Representations by Originator

.  Originator further represents and warrants to Buyer as follows:



       (a)   Perfection of Ownership Interest. Immediately preceding its sale or
contribution of Receivables to Buyer, Originator was the owner of, and
effectively sold or contributed, such Receivables to Buyer, free and clear of
any Adverse Claim, except for the interests of the Secured Parties therein that
are created by the Second Tier Agreement. Other than the ownership interest
granted to Buyer pursuant to this Agreement, Originator has not pledged,
assigned, sold or granted a security interest in, or otherwise conveyed, the
Receivables or the Collections. Originator has not authorized the filing of and
is not aware of any financing statements against Originator that include a
description of collateral covering the Receivables or the Collections other than
any financing statement relating to the security interest granted to Buyer
hereunder or the Secured Parties under the Second Tier Agreement. Originator has
caused or will have caused, within ten days after the date hereof, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under the applicable law in order to perfect the
conveyance of Receivables and Collections by Originator hereunder.

       (b)   Accuracy of Information. All written information furnished by
Originator in connection with any Transaction Document, or any transaction
contemplated thereby, is true and accurate in all material respects as of the
date it was dated (and was not incomplete by omitting to state a material fact
necessary to make such information not materially misleading in light of the
circumstances when made).

       (c)   No Actions, Suits. Except as disclosed by the Originator in its
most recent filings with the SEC under the Securities Exchange Act of 1934,
there are no actions, suits or other proceedings (including matters relating to
environmental liability) pending or threatened against or affecting Originator
or any of its properties, that (i) is reasonably likely to have a material
adverse effect on the financial condition of the Originator or on the
collectibility of the Receivables or (ii) seeks to challenge the validity of
Originator's obligations under any Transaction Document to which it is a party
or any transaction contemplated thereby. Originator is not in default of any
contractual obligation or in violation of any order, rule or regulation of any
Governmental Authority, which default or violation could reasonably be expected
to have a material adverse effect upon (i) the financial condition or the
Originator or (ii) the collectibility of the Receivables.

-6-



--------------------------------------------------------------------------------



       (d)   No Material Adverse Change. Except as disclosed by the Originator
in its most recent filings with the SEC under the Securities Exchange Act of
1934, there has been no material adverse change in (i) the collectibility of the
Receivables or (ii) the Originator's financial condition, business or operations
or its ability to perform its obligations under any Transaction Document.

       (e)   Accuracy of Exhibits. All information on Exhibits D and E of the
Second Tier Agreement (to the extent describing Originator) is true and
complete, subject to any changes permitted by, and notified to the Agent in
accordance with the Second Tier Agreement.

       (f)   Sales by Originator. Each sale by Originator to Buyer of an
interest in Receivables has been made for "reasonably equivalent value" (as such
term is used in Section 548 of the Bankruptcy Code) and not for or on account of
"antecedent debt" (as such term is used in Section 547 of the Bankruptcy Code)
owed by Originator to Buyer.

       (g)   Use of Proceeds. No proceeds of any purchase will be used (i) for
the purpose which violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended.

       (h)   Lock-Box Accounts. The names and address of all the Collection
Banks and addresses of the Lock-Boxes, are specified in Exhibit F.

       

(i)   Nature of Pool Receivables. All Receivables originated by Originator
(i) were originated by Originator in the ordinary course of its business,
(ii) were sold or contributed to the Buyer for fair consideration and reasonably
equivalent value and (iii) represent all, or a portion of the purchase price of
goods, insurance or services within the meaning of Section 3(c)(5)(A) of the
Investment Company Act, 1940. The purchase of Receivables (or an interest
therein) with the proceeds of commercial paper notes (as contemplated by the
Second Tier Agreement) would constitute a "current transaction" for purposes of
Section 3(a)(3) of the Securities Act of 1933, as amended.



       (j)   Credit and Collection Policies. Originator has complied with the
Credit and Collection Policies in all material respects, and such policies have
not changed in any material respect (except to the extent required by law, rule
or regulation) since the date hereof unless Agent has consented in writing to
such change.

       

(k)   Eligible Receivables. Each Receivable shall be an Eligible Receivable on
the date of any purchase or contribution hereunder, unless otherwise specified
in the first Periodic Report that includes such Receivable.



-7-



--------------------------------------------------------------------------------



Section 5.     General Covenants.

       Section 5.1.    Covenants

.  Originator hereby covenants and agrees to comply with the following covenants
and agreements, unless Buyer (with the consent of the Agent) shall otherwise
consent:



       (a)   Financial Reporting. Originator will maintain a system of
accounting established and administered in accordance with GAAP and will furnish
to Buyer:

       (i)   Within 90 days after each fiscal year of the Originator, copies of
the Originator's annual audited financial statements (including a consolidated
balance sheet, consolidated statement of income and retained earnings and
statement of cash flows, with related footnotes) certified by independent
certified public accountants satisfactory to the Agent and prepared on a
consolidated basis in conformity with GAAP;

       (ii)   Within 45 days after each (except the last) fiscal quarter of each
fiscal year of the Originator, copies of the Originator's unaudited financial
statements (including at least a consolidated balance sheet as of the close of
such quarter and statements of earnings and sources and applications of funds
for the period from the beginning of the fiscal year to the close of such
quarter) certified by a Designated Financial Officer and prepared in a manner
consistent with the financial statements described in part (A) of clause (i) of
this Section 5.1(a);

       (iii)   Promptly upon becoming available, a copy of each report or proxy
statement filed by the Originator with the Securities and Exchange Commission or
any securities exchange;

       (iv)   Promptly after the filing or receiving thereof, copies of (i) all
reports and notices with respect to any "Reportable Event" defined in Article IV
of ERISA which Originator files under ERISA with the Internal Revenue Service,
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or
which Originator receives from the Pension Benefit Guaranty Corporation and
(ii) all reports and documents which it files under any other applicable pension
benefits legislation;

       (v)   With reasonable promptness such other information (including
non-financial information) as Buyer may reasonably request.

-8-



--------------------------------------------------------------------------------



The statements and reports of the Originator required to be furnished pursuant
to clauses (i), (ii) and (iii) above shall be deemed furnished for such purpose
upon becoming publicly available on the Securities and Exchange Commission's
EDGAR web page.

       (b)   Notices. Promptly and in any event within five Business Days after
a Designated Financial Officer of Originator obtains knowledge of any of the
following, Originator will notify Buyer and the Agent and provide a description
of:

       (i)   Potential Termination Events. The occurrence of any Potential
Termination Event;

       (ii)   Representations and Warranties. The failure of any representations
or warranty herein to be true when made in any material respect;

       (iii)   Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding reasonably likely to be material to the
Originator or the collectibility or quality of the Receivables which is not
referenced in the Originator's filings with the SEC; or

       (iv)   Judgments. The entry of any judgment or decree against the
Originator if the aggregate amount of all judgments then outstanding against the
Originator exceeds $10,000,000.

       (c)   Conduct of Business. The Originator will perform all actions
necessary to remain duly incorporated, validly existing and in good standing in
its jurisdiction of incorporation and to maintain all requisite authority to
conduct its business in each jurisdiction in which it conducts business except
where the failure to do so could not reasonably be expected to have a material
adverse effect on the collectibility of the Receivables.

       

(d)   Compliance with Laws. The Originator will comply with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which the Originator or any Receivable, any Related
Security or Collection may be subject, except where the failure to do so could
not reasonably be expected to have a material adverse effect on the
collectibility of the Receivables.



       (e)   Furnishing Information and Inspection of Records. Originator will
furnish to Buyer and the Agent (as assignee of the Buyer) such information
concerning the Receivables as Buyer may reasonably request. With reasonable
notice, Originator will permit, at any time during regular business hours, Buyer
or the Agent (as assignee of the Buyer) (or), in each case, any representatives
thereof) (i) to examine and make copies of all Records, (ii) to visit the
offices and properties of Originator for the purpose of examining the Records
and (iii) to discuss matters relating hereto with any of Originator's officers,
directors, employees or independent public accountants having knowledge of such
matters.

-9-



--------------------------------------------------------------------------------



       (f)   Keeping Records. (i) Originator will have and maintain
(A) administrative and operating procedures (including an ability to recreate
Records if originals are destroyed), (B) adequate facilities, personnel and
equipment and (C) all Records and other information necessary or advisable for
collecting the Receivables (including Records adequate to permit the immediate
identification of each new Receivable and all Collections of, and adjustments
to, each existing Receivable). Originator will give Buyer prior notice of any
material change in such administrative operating procedures.

       (ii)   Originator will, (A) at all times from and after the date hereof,
clearly and conspicuously mark its computer and master data processing books and
records with a legend describing Buyer's interest in the Receivables and the
Collections.

       (g)   Perfection. (i) The Originator will at its expense, promptly
execute and deliver all instruments and documents and take all action necessary
or requested by the Buyer (including the execution and filing of financing or
continuation statements, amendments thereto or assignments thereof) to vest and
maintain vested in the Buyer a valid, first priority perfected security interest
in the Receivables, the Collections, the Lock Boxes, the Collection Account and
proceeds thereof free and clear of any Adverse Claim (and a perfected ownership
interest in the Receivables and Collections to the extent of the Purchase
Interest). To the extent permitted by applicable law, the Buyer will be
permitted to sign and file any continuation statements, amendments thereto and
assignments thereof without the Originator's signature.

       (ii)   The Originator will not change its name, identity or corporate
structure or relocate its jurisdiction of organization or chief executive office
or the Records except after fifteen (15) days advance notice to the Buyer and
the Agent and the delivery to the Buyer and the Agent of all financing
statements, instruments and other documents (including direction letters)
requested by the Buyer and the Agent.

       (iii)   The Originator will at all times maintain its chief executive
offices and maintain its jurisdiction of organization within a jurisdiction in
the USA in which Article 9 of the UCC is in effect. If the Originator moves its
chief executive office to a location that imposes Taxes, fees or other charges
to perfect the Buyer's interests hereunder the Originator will pay all such
amounts and any other costs and expenses incurred in order to maintain the
enforceability of the Transaction Documents, the Purchase Interest and the
interests of the Buyer in the Receivables, the Related Security, the Lock Boxes,
the Collection Account and Collections.

       (h)   Payments on Receivables, Accounts. The Originator will at all times
instruct all Obligors to deliver payments on the Receivables to a Lock-Box, the
Collection Account or to a Designated Payee (as set forth in (Annex B to Exhibit
G) the Second Tier Agreement). The Originator will also instruct each Designated
Payee to pay all Collections it receives to a Collection Account. If any such
payments or other Collections are received by the Originator, it shall hold such
payments in trust for the benefit of the Buyer and promptly (but in any event
within two Business Days after receipt) remit such funds at the direction of the
Buyer. The Originator will cause each Collection Bank to comply with the terms
of each applicable Collection Letter. After the occurrence

-10-



--------------------------------------------------------------------------------



of a Termination Event, the Originator will not, and will not permit any
Collection Agent or other Person to, commingle Collections or other funds to
which the Buyer is entitled with any other funds. The Originator shall only add
a Collection Bank or Lock-Box to those listed on Exhibit F of the Second Tier
Agreement if the Buyer has received notice of such addition, a copy of any new
Lock-Box, as applicable, Agreement and an executed and acknowledged copy of a
Collection Letter substantially in the form of Exhibit G of the Second Tier
Agreement (with such changes as are acceptable to the Buyer) from any new
Collection Bank. The Originator shall only terminate a Collection Bank or
Lock-Box upon 30 days advance notice to the Buyer. If the long term unsecured
indebtedness of the Originator is rated less than BBB- by S&P or Baa3 by Moody's
(or either S&P or Moody's has withdrawn or suspended such rating), the
Originator agrees that the Agent may, in its sole discretion, deliver the
Agent's Notice (as defined in Annex A to Exhibit G to the Second Tier Agreement)
to the Collection Bank.

       (i)   Sales and Adverse Claims Relating to Receivables. Except as
otherwise provided herein, the Originator will not (by operation of law or
otherwise) dispose of or otherwise transfer, or create or suffer to exist any
Adverse Claim upon, any Receivable or any proceeds thereof.

       (j)   Extension or Amendment of Receivables. Except as otherwise
permitted in the Second Tier Agreement and then subject to Section 1.5 of the
Second Tier Agreement, the Originator will not extend, amend, rescind or cancel
any Receivable.

       (k)   Performance of Duties. Originator will perform its duties or
obligations in accordance with the provisions of each of the Transaction
Documents to which it is a party. Originator (at its expense) will (i) fully and
timely perform in all material respects all agreements, if any, required to be
observed by it in connection with each Receivable, (ii) comply in all material
respects with the Credit and Collection Policy, and (iii) refrain from any
action that could reasonably be expected to impair the rights of Buyer in the
Receivables or Collections.

       (l)   Agreed Upon Procedures Report. Originator shall cooperate with the
Collection Agent and the designated accountants for each annual agreed upon
procedures report required pursuant to Section 5.1(a)(vi) of the Second Tier
Agreement.

       (m)   Changes to Credit and Collection Policy and Character of Business.
The Originator shall not, except as required by law rule or regulation make any
material change to the Credit and Collection Policy without the prior written
consent of the Buyer and the Agent.

       (n)   Total Indebtedness to Total Capitalization. Originator shall at all
times cause the ratio of (i) Total Indebtedness to (ii) Total Capitalization (in
each case measured as of the most recent fiscal quarter end) to be less than or
equal to 0.65 to 1.0.

-11-



--------------------------------------------------------------------------------



       Section 5.2.    Organizational Separateness.  

Originator agrees not to take any action that would cause Buyer to violate its
certificate of incorporation, by-laws or the covenants in Section 5.1(o) of the
Second Tier Agreement. Buyer agrees to conduct its business in a manner
consistent with its certificate of incorporation and by-laws.



Section 6.     Termination of Contributions and Purchases.

       Section 6.1.    Voluntary Termination.  

The contribution, purchase and sale of Receivables pursuant to this Agreement
may be terminated by either party, upon at least five Business Days' prior
written notice to the other party.



       Section 6.2.    Automatic Termination.  The contribution, purchase and
sale of Receivables pursuant to this Agreement shall automatically terminate
upon the occurrence of (i) a Bankruptcy Event with respect to Originator, (ii) a
Trigger Event, or (iii) the Termination Date.

Section 7.     Indemnification.

       Section 7.1.    Originator's Indemnity.  

Without limiting any other rights any Person may have hereunder or under
applicable law, Originator hereby indemnifies and holds harmless Buyer and its
officers, managers, agents and employees (each an "Indemnified Party") from and
against any and all damages, losses, claims, liabilities, penalties, Taxes,
costs and expenses (including reasonable attorneys' fees and court costs
actually incurred) (all of the foregoing collectively, the "Indemnified Losses")
at any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby, or any action taken or omitted by any of the Indemnified Parties,
whether arising by reason of the acts to be performed by Originator hereunder or
otherwise, excluding only Indemnified Losses ("Excluded Losses") to the extent
(a) a final judgment of a court of competent jurisdiction holds such Indemnified
Losses resulted solely from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) solely due to the credit risk or
financial inability to pay of the Obligor and for which reimbursement would
constitute recourse to Originator or the Collection Agent for uncollectible
Receivables or (c) such Indemnified Losses include Taxes on, or measured by, the
overall net income of the Buyer. Without limiting the foregoing indemnification,
but subject to the limitations set forth in clauses (a), (b) and (c) of the
previous sentence, Originator shall indemnify each Indemnified Party for
Indemnified Losses relating to or resulting from:



       (i)   any representation or warranty made by or on behalf of Originator
under or in connection with this Agreement, any Periodic Report or any other
information or report delivered by Originator pursuant to the Transaction
Documents, which shall have been false or incorrect in any material respect when
made or deemed made;

       (ii)   the failure by Originator to comply with any applicable law, rule
or regulation related to any Receivable, or the nonconformity of any Receivable
with any such applicable law, rule or regulation;

-12-



--------------------------------------------------------------------------------



       (iii)   the failure of Originator to vest and maintain vested in Buyer, a
perfected ownership or security interest in the Receivables and the other
property conveyed pursuant hereto, free and clear of any Adverse Claim;

       (iv)   any commingling of Collections with any other funds;

       (v)   any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Letter;

       (vi)   any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor or financial inability of the Obligor to pay) of the
Obligor to the payment of any Receivable, or any other claim resulting from the
rendering of services related to such Receivable or the furnishing or failure to
furnish any such services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

       (vii)   any failure of Originator to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which Originator is a party;

       (viii)   any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of Originator's
obligations under the Transaction Documents;

       (ix)   any tax or governmental fee or charge (but not including taxes
upon or measured by net income or otherwise contemplated by the Intended Tax
Characterization), all interest and penalties thereon or with respect thereto,
and all out-of-pocket costs and expenses, including the fees and expenses of
counsel in defending against the same, which may rise by reason of the purchase
or ownership of any Receivable or Related Security or in any goods which secure
any Receivable or Related Security;

       (x)   the failure to comply with provisions of the Transaction Documents
requiring notifications to any Obligor of the assignment pursuant to the terms
hereof of any Receivable to Buyer (and subsequently, pursuant to the Second Tier
Agreement, to Agent for the benefit of Buyer) or to comply with provisions of
the Transaction Documents requiring notifications to require that payments
(including any under the related insurance policies) be made directly to Buyer
pursuant to the terms hereof (and subsequently, pursuant to the Second Tier
Agreement, to Agent for benefit of Buyer);

       (xi)   any Taxes (other than as contemplated by the Intended Tax
Characterization) imposed upon any Indemnified Party or upon or with respect to
the Receivables, all interest and penalties thereon or with respect thereto, and
all out-of-pocket costs and expenses related thereto or arising therefrom,

-13-



--------------------------------------------------------------------------------



including the reasonable fees and expenses or counsel in defending against the
same, which may arise by reason of the purchase or ownership or sale of any
Receivables (or of any interest therein) or Related Security or in any goods
which secured any such Receivables or Related Security;

       (xii)   any loss arising, directly or indirectly, as a result of the
imposition of sales or analogous taxes imposed on or collected as part of the
Receivables or the failure by the Originator to timely collect and remit to the
appropriate authority any such taxes; or

       (xiii)   any action taken by the Originator or any other Affiliate of the
Originator related to any Receivable and the Related Security, or arising out of
any alleged failure of compliance of any Receivable or the Related Security with
the provisions of any law or regulation.

If for any reason the indemnification provided above in this Section is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then Originator shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and Originator on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.

       Section 7.2.    Indemnification Due to Failure to Consummate
Purchase.  Originator will indemnify Buyer on demand and hold it harmless
against all costs (including, without limitation, breakage costs) and expenses
incurred by Buyer resulting from any failure by Originator to consummate a
purchase or contribution after Buyer has requested a transfer of the applicable
Receivables to the Buyer under the terms of the Second Tier Agreement.

       Section 7.3.    Other Costs.  

If Buyer becomes obligated to compensate the Purchaser under the Second Tier
Agreement or any other Transaction Document for any costs or indemnities
pursuant to any provision of the Second Tier Agreement or any other Transaction
Document, which obligation is caused by Originator's failure to perform any
obligations hereunder, then Originator shall, on demand, reimburse Buyer for the
amount of any compensation.



Section 8.     Miscellaneous.

       Section 8.1.    Amendments, Waivers, etc.  

No amendment of this Agreement or waiver of any provision hereof or consent to
any departure by either party therefrom shall be effective without the written
consent of the party that is sought to be bound. Any such waiver or consent
shall be effective only in the specific instance given. No failure or delay on
the part of either party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. Originator agrees that the
Buyer and the Agent may rely upon the terms of this Agreement, and that the
terms of this Agreement may not be amended, nor any material waiver of those
terms be granted, without the consent of



-14-



--------------------------------------------------------------------------------



the Agent; provided that Originator and Buyer may agree to an adjustment of the
purchase price for any Receivable without the consent of the Agent provided that
any such adjustment shall be prospective only and the purchase price paid for
any Receivable shall be an amount not less than adequate consideration that
represents fair value for such Receivable.

BTMNY, individually and as Agent, Liquidity Provider and Enhancement Provider is
hereby authorized by the parties hereto, at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by BTMNY to or for the credit to the
account of Originator, against any obligations of the Originator now or
hereafter existing under this Agreement that have been assigned to and are
payable to or for the benefit of BTMNY as Agent, Liquidity Provider or
Enhancement Provider pursuant to Section 1.8(a) of the Second Tier Agreement.



       Section 8.2.    Assignment of Receivables Purchase Agreement.  

Originator hereby acknowledges that on the date hereof Buyer has assigned all of
its right, title and interest in, to and under this Agreement to the Agent for
the benefit of the Buyer pursuant to the Second Tier Agreement and that the
Agent and the Buyer are third party beneficiaries hereof. Originator hereby
further acknowledges that after the occurrence and during the continuation of a
Termination Event all provisions of this Agreement shall inure to the benefit of
the Agent and the Buyer, including the enforcement of any provision hereof to
the extent set forth in the Second Tier Agreement, but that neither the Agent
nor the Buyer shall have any obligations or duties under this Agreement. No
purchases or contributions shall take place hereunder at any time that the Buyer
has ceased to sell Purchase Interests under the Second Tier Agreement.
Originator hereby further acknowledges that the execution and performance of
this Agreement are conditions precedent for the Agent and the Buyer to enter
into the Second Tier Agreement and that the agreement of the Agent and Buyer to
enter into the Second Tier Agreements will directly or indirectly benefit
Originator and constitutes good and valuable consideration for the rights and
remedies of the Agent and the Buyer with respect hereto.



       Section 8.3.    Binding Effect; Assignment.  

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall also, to the extent
provided herein, inure to the benefit of the parties to the Second Tier
Agreement. Originator acknowledges that Buyer's rights under this Agreement are
being assigned to the Agent or the Buyer under the Second Tier Agreement and
consents to such assignment and to the exercise of those rights directly by the
Agent or the Buyer, to the extent permitted by the Second Tier Agreement. The
Agent, the Buyer and the other Affected Parties are express third party
beneficiaries of this Agreement.



       Section 8.4.    Survival.  

The rights and remedies with respect to any breach of any representation and
warranty made by Originator or Buyer pursuant to Section 4 and the
indemnification provisions of Section 7 shall survive any termination of this
Agreement.



       Section 8.5.    Costs, Expenses and Taxes.  

In addition to the obligations of Originator under Section 7, each party hereto
agrees to pay within 30 days of demand all costs and expenses incurred by the
other party and its assigns (other than Excluded Losses) in connection with the
enforcement of, or any actual or claimed breach of, this Agreement, including
the reasonable fees and expenses of counsel to any of such Persons incurred in
connection with any



-15-



--------------------------------------------------------------------------------



of the foregoing or in advising such Persons as to their respective rights and
remedies under this Agreement in connection with any of the foregoing.
Originator also agrees to pay on demand all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing, and recording of this Agreement.

       Section 8.6.    Execution in Counterparts; Integration.  

This Agreement may be executed in any number of counterparts and by the
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same Agreement.



       Section 8.7

.    Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York (including Section 5.1401.1 of the General Obligations Law, but without
regard to any other conflicts of law provisions thereof).



       Section 8.8.    No Proceedings.  

Originator agrees, for the benefit of the parties to the Second Tier Agreement,
that it will not institute against Buyer, or join any other Person in
instituting against Buyer, any proceeding of a type referred to in the
definition of Bankruptcy Event until one year and one day after no investment,
loan or commitment is outstanding under the Second Tier Agreement. In addition,
all amounts payable by Buyer to Originator pursuant to this Agreement shall be
payable solely from funds available for that purpose (after Buyer has satisfied
all obligations then due and owing under the Second Tier Agreement).



       Section 8.9.    Loans by Buyer to Originator.  

Buyer may make loans to Originator from time to time if so agreed between such
parties and to the extent that Buyer has funds available for that purpose after
satisfying its obligations under this Agreement and the Second Tier Agreement.
Any such loan shall be payable upon demand (and may be prepaid with penalty or
premium) and shall bear interest at such rate as Buyer and Originator shall from
time to time agree.



       Section 8.10.    Notices.  

Unless otherwise specified, all notices and other communications hereunder shall
be in writing (including by telecopier or other facsimile communication), given
to the appropriate Person at its address or telecopy number set forth in the
Second Tier Agreement or at such other address or telecopy number as such Person
may specify, and effective when received at the address specified by such
Person.



       Section 8.11.    Entire Agreement.  

This Agreement constitutes the entire understanding of the parties thereto
concerning the subject matter thereof. Any previous or contemporaneous
agreements, whether written or oral, concerning such matters are superseded
thereby.



       Section 8.12.    Confidentiality.  

Each party hereto agrees to comply with the confidentiality provisions of
Section 9.10 of the Second Tier Agreement.



       Section 8.13.    Waiver of Trial by Jury

.  To the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in



-16-



--------------------------------------------------------------------------------



any action, proceeding or counterclaim arising out of, or in connection with,
any transaction document or any matter arising thereunder.

 

-17-



--------------------------------------------------------------------------------



       In Witness Whereof, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



KANSAS CITY POWER & LIGHT COMPANY, as
   Originator

 

 

 

 

 

 

 

 

By

 

 

 /s/Michael W. Cline









 

Name:

 

 Michael W. Cline









 

Title:

 

 Assistant Treasurer









 

 

 

 

 

 

 

 

KANSAS CITY POWER & LIGHT RECEIVABLES
   COMPANY, as Buyer

 

 

 

 

 

 

 

 

By

 

 

 /s/James P. Gilligan









 

Name:

 

 James P. Gilligan









 

Title:

 

 President









 

 

 

 



-18-



--------------------------------------------------------------------------------



 

Exhibit A

Purchase Price

       All capitalized terms used, and not otherwise defined, herein have the
meanings set forth for such terms in the Receivables Sale Agreement dated as of
July 1, 2005 among Kansas City Power & Light Receivables Company ("Seller"), as
the Seller, Kansas City Power & Light Company ("KCPL"), as the Initial
Collection Agent, The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as the
Agent, and Victory Receivables Corporation or, if not defined therein, in the
Purchase and Sale Agreement dated as of July 1, 2005 between KCPL, as the
Originator ("Originator"), and Seller, as the Buyer ("Buyer").

       The purchase price applicable to the Receivables purchased on any day
after the Initial Funding Date by Buyer from Originator shall be equal to 99.0%
times the aggregate outstanding balance of such Receivables. The foregoing
purchase price was calculated to yield to the Buyer a reasonable profit return
on its equity and was calculated assuming, among other things, that charge-offs
of Receivables in any year will average approximately one-half of one percent
(0.5%) of the average outstanding balance of the Receivables and that LIBOR
(which represents the index for the Buyer's cost of funds) would average
approximately 3.0%. If the Originator or Buyer determines that charge-offs in
any twelve-month period have exceeded one percent (1.0%) of the average
outstanding balance of Receivables during such period, or if LIBOR subsequently
rises above 4.0% or falls below 2.0%, then the Originator and the Buyer agree to
negotiate in good faith to re-set the purchase price percentage so as to reflect
in an equitable manner the impact of such revised charge-off ratio or revised
cost of funds on the Buyer's anticipated equity return. Any such change in the
purchase price percentage shall not take effect unless and until both parties
agree to such adjustment. In the event that (i) the purchase price is adjusted
due to increased charge-offs and average charge-off experience over a
twelve-month period subsequently reduces to one-half of one percent, (ii) the
purchase price is adjusted due to an increase in LIBOR and LIBOR subsequently
reduces below 4.0% for a three-month consecutive period or (iii) the purchase
price is adjusted due to a decrease in LIBOR and LIBOR subsequently increases
above 2.0% for the three-month consecutive period then the Originator and Buyer
may subsequently agree to readjust the purchase price percentage as set forth
above to reflect the equitable impact of such changes. All purchase price
adjustments pursuant to the foregoing provisions shall be prospective only and
shall not operate to adjust retroactively the purchase price previously paid for
any Receivables.